DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9, 11-19 have been amended as per Applicant’s amendment filed on February 24, 2021.  Claims 8, 10, and 20 have been canceled.  Claim 21 is newly added.  Claims 1-7, 9, 11-19, and 21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0246622 A1, Published August 30, 2018) in view of Isaacson (US 2018/0299997 A1, Published October 18, 2018) and Kim (US 2021/0026484 A1, Filed December 12, 2018).
As to claim 21, Lee discloses a display device, comprising:
a display panel (Lee at Fig. 1, display panel 240); and
a printed circuit board below the display panel (Lee at Fig. 1, FPCB 300).
Lee does not disclose that  wherein the printed circuit board comprises:…  including a surface, a first driving electrode, a first sensing electrode, a second driving 
However Isaacson  does disclose that the printed circuit board comprises:…  including a surface, a first driving electrode, a first sensing electrode, a second driving electrode, a second sensing electrode disposed on the surface (Isaacson at Fig. 32, drive electrodes D and sense electrodes S in the middle and on the right respectively); and
a cover portion facing the surface of the pattern portion (Isaacson at Fig. 32, Top sensor substrate) and including a first pressure sensing layer overlapping the first driving electrode and the first sensing electrode (Isaacson at Fig. 32, FSR in the middle),
wherein the pattern portion further includes a second pressure sensing layer contacting the second driving electrode and the second sensing electrode (Isaacson at Fig. 32, FSR on the right), and
wherein a gap is between the first pressure sensing layer and the first driving electrode and between the first pressure sensing layer and the first sensing electrode (Fig. 32, shows a nominal gap between FSR and electrodes D and S).

The combination of Lee and Isaacson does not expressly disclose a pattern portion.
However, Kim does disclose a pattern portion (Kim at Fig. 7a, in particular, 1st and 2nd electrodes 450, 460)
The combination of Lee and Isaacson discloses a base pressure sensor upon which the claimed invention is an improvement.  Isaacson discloses a comparable pressure sensor which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the teachings of Isaacson to that of the combination of Lee and Isaacson for the predictable result of providing a method and device for detecting pressure which are resistant to ambient noise (Kim at ¶ [0005]).

Allowable Subject Matter
Claims 1-7, 9, 11-19, are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claim 1, while Lee, Isaacson and Kim disclose the subject matter of claim 1, none of the prior art found by the Examiner either individually or in combination discloses the bolded and italicized portions of claim 1 below:
1.  A display device, comprising: 
a display panel (Lee at Fig. 1, display panel 240);
a printed circuit board below the display panel (Lee at Fig. 1, FPCB 300); 
a panel lower member between the display panel and the printed circuit board (Lee at Fig. 1, back panel 270); and 
an adhesive member between the panel lower member and the printed circuit board,
wherein the printed circuit board (Lee at Fig. 1, FPCB 300) comprises, comprising: a pattern portion (Kim at Fig. 7a, in particular, 1st and 2nd electrodes 450, 460) including a surface, a first driving electrode and a first sensing electrode disposed on the surface (Isaacson at Fig. 32, drive electrodes D and sense electrodes S in the middle); and
a cover portion facing the surface of the pattern portion; wherein the cover portion comprises: a substrate (Isaacson at Fig. 32, Top sensor substrate); and 
a first pressure sensing layer disposed on a first surface of the substrate that faces the first driving electrode and the first sensing electrode, the first pressure sensing layer overlapping the first driving electrode and the first sensing electrode (Isaacson at Fig. 32, FSR in the middle),
wherein the adhesive member is adhered to a second surface of the substrate opposite to the first surface and the panel lower member.

As to claim 15, claim 15 is allowable for similar reasoning given above for claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
03/13/2021